             Case 1:19-cv-01262-LGS Document 117 Filed 04/30/21 Page 1 of 2



VIA ECF

April 30, 2021

Honorable Lorna G. Schofield
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

RE:    Solid 21, Inc. v. Richemont North America, Inc. et al., No. 1:19-cv-01262-LGS
       Parties’ Joint Status Letter

Dear Judge Schofield,

       Pursuant to the Third Amended Civil Case Management Plan and Scheduling Order (Dkt. No.
114) and Your Honor’s Individual Rule IV.A.2, the parties submit this joint status letter.

   (a) Discovery That Has Taken Place

        The following discovery has taken place. The parties exchanged initial disclosures on August
17, 2020. Both parties propounded requests for production (“RFP”) on August 28, 2020 and the
responses were originally due on October 28, 2020. On October 6, 2020, counsel for Plaintiff notified
counsel for Defendants that they were withdrawing. This case was effectively stayed from that moment
until new counsel appeared in the case in December and the Court lifted the stay by Order dated
December 15, 2020. The parties then submitted a stipulated extension of the original schedule, and the
Court entered a schedule on January 7, 2021.

         Since that time, counsel have re-served their discovery requests. Plaintiff served its answers and
objections to Defendants’ requests for production and interrogatories on March 3, 2021 (with a revision
to the latter on March 4, 2021). Defendants served their answers and objections to Plaintiff’s requests
for production on February 18, 2021. The parties served additional discovery requests on April 14,
2021: Plaintiff served its interrogatories and requests for admission, while Defendants served their
requests for admission.

      Thus far, Plaintiff produced 15,545 documents on February 23, 2021. Defendants produced 58
documents on March 26, 2021 and 68 documents on April 16, 2021.

   (b) Procedural History of the Case

       The following significant pleadings have been filed to date. Plaintiff filed the operative Third
Amended Complaint (“TAC”) on September 27, 2019. (Dkt. No. 67) Defendants moved to dismiss the
TAC on October 18, 2019. (Dkt. No. 68) The Court granted in part and denied in part Defendants’
Motion to Dismiss on June 8, 2020. (Dkt. No. 91) Defendants filed their Answer and Counterclaims to
the TAC on July 13, 2020. (Dkt. No. 98) Plaintiff filed its Answer to Counterclaims on August 3, 2020.
(Dkt. No. 102). No motions are pending at this time.
             Case 1:19-cv-01262-LGS Document 117 Filed 04/30/21 Page 2 of 2


Honorable Lorna G. Schofield
April 30, 2021
Page 2


   (c) Parties’ Plans to Ensure Compliance With Court Ordered Discovery Deadlines

        The parties have produced a significant volume of documents to date and are in the process of
reviewing them. The parties have scheduled fact depositions on May 7, 10, and 11. The parties have
also conferred and exchanged proposals for a schedule to exchange expert reports within the current
expert discovery deadline of June 29, 2021.

Sincerely,

 /s/ David L. Hecht
David L. Hecht
Counsel for Plaintiff

 /s/ John P. Margiotta
John P. Margiotta
Counsel for Defendants

cc: Counsel of Record
